 



Exhibit 10.2

AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT

     This AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT (the “Agreement”), dated
as of April 28, 2005, is entered into by and between BancWest Corporation, a
Delaware corporation (“BancWest”), and BNP Paribas S.A., a société anonyme or
limited liability banking corporation organized under the laws of the Republic
of France (“BNP Paribas”).

     WHEREAS, Bank of the West, a California banking corporation (the “Bank”),
has issued and outstanding 4,148,586 shares of common stock, par value $5 per
share (the “Common Stock”), of which 3,663,173 shares (88.299%) are currently
owned by BancWest and 485,413 shares (11.701%) are currently owned by BNP
Paribas;

     WHEREAS, the 485,513 shares currently held by BNP Paribas (the Tranche A
Minority Shares, as defined below) were purchased from BancWest on November 22,
2002, in connection with the refinancing by BancWest of its acquisition of
United California Bank (for the purpose of this acquisition, BancWest borrowed
$800 million on an interim basis from the New York branch of BNP Paribas and in
order to refinance the interim loan by establishing a long term financing
structure, BancWest agreed to sell to BNP Paribas, and BNP Paribas agreed to
purchase from BancWest, the Tranche A Minority Shares at the Tranche A Original
Purchase Price (as defined below), pursuant to the Tranche A Stock Purchase
Agreement (as defined below);

     WHEREAS, pursuant to the purchase of the Tranche A Minority Shares by BNP
Paribas, BancWest and BNP Paribas agreed to enter into the original
Stockholders’ Agreement dated November 20, 2002 (the “Original Stockholders’
Agreement”) so as to organize their legal relationships and in particular to
grant BancWest a right to repurchase the Tranche A Minority Shares (the “Tranche
A Call Option”), pursuant to the terms and subject to the conditions therein, in
order to be able to restore its position as the owner of all of the issued and
outstanding Common Stock of the Bank;

     WHEREAS, pursuant to the Tranche B Stock Purchase Agreement (as defined
below) of even date herewith, BNP Paribas wishes to increase its total
participation in the Bank to 739,545 shares of common stock representing 17.83%
of the share capital of the Bank, by the purchase from BancWest of 254,132
shares of common stock (the Tranche B Minority Shares, as defined below);

     WHEREAS, this purchase of the Tranche B Minority Shares is made in
connection with the acquisition by BancWest of Community First Bankshares, Inc.,
in 2004 ( for the purposes of this acquisition, BancWest borrowed $590 million
on an interim basis from the New York branch of BNP Paribas and in order to
refinance the interim loan by establishing a long term financing structure,
BancWest has agreed to sell to BNP Paribas, and BNP Paribas has agreed to
purchase from BancWest, the Tranche B Minority Shares at the Tranche B Original
Purchase Price (as defined below), pursuant to the Tranche B Stock Purchase
Agreement (as defined

 



--------------------------------------------------------------------------------



 



below)), the proceeds of the sale of the Tranche B Minority Shares being
intended for the repayment of the $590 million outstanding principal balance of
the interim debt;

     WHEREAS, in anticipation of the acquisition of the Tranche B Minority
Shares, BNP Paribas and BancWest would like to adopt the rules previously
defined under the Original Stockholders’ Agreement and, in particular, secure
BancWest’s right to restore its position as the owner of all of the issued and
outstanding Common Stock of the Bank by granting BancWest a right to repurchase
the Tranche B Minority Shares (the “Tranche B Call Option”) pursuant to the
terms and subject to the conditions herein;

     WHEREAS, BancWest and BNP Paribas desire to amend and replace the Original
Stockholders’ Agreement with this Agreement such that both the Tranche A
Minority Shares and the Tranche B Minority Shares shall be governed by a single
agreement, in particular with respect to the Tranche A and Tranche B Call
Options (together the “Call Options”);

     WHEREAS, however, BancWest and BNP Paribas intend to preserve the economic
terms of the Original Stockholders’ Agreement currently applicable to the
Tranche A Minority Shares;

     NOW THEREFORE, in consideration of the representations and warranties
contained in this Agreement, and other good and valuable consideration, the
receipt, adequacy and sufficiency of which is hereby acknowledged, and intending
to be legally bound, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

     1.1 Defined Terms. Unless the context otherwise requires, the terms defined
in this Article I shall, for the purposes of this Agreement, have the meanings
specified herein.

     An “Acceleration Event” shall be deemed to occur if (i) BNP Paribas and its
Affiliates cease to own directly or indirectly securities representing at least
80% of the voting power of BancWest, or (ii) a Dilution Event (as defined below)
occurs, or (iii) a transaction is approved by the Bank’s board of directors
which would cause the Bank to cease to join in filing consolidated tax returns
with BancWest, or (iv) as a result of any new law, rule or regulation, or any
modification, or as a result of the construction of any law, rule or regulation
by a relevant authority, whether such law, rule, regulation or authority be
French, United States, European, foreign, state, provincial or local, it becomes
illegal or impractical for the parties hereto to maintain their participation in
this Agreement, or (v) the parties reasonably agree, after good faith
discussions, that there has been a change in applicable law, rules or
regulations (or judicial, administrative or regulatory interpretation thereof)
that, in the good faith judgment of the parties, is reasonably likely to
adversely impact the economic benefits of the transactions contemplated by this
Agreement to either party.

     “Affiliate” as applied to any person means any other person directly or
indirectly controlling, controlled by, or under common control with that person.
For the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by”, and “under common control
with”), as applied to any person, means the possession, directly

Execution Copy

2



--------------------------------------------------------------------------------



 



or indirectly, of the power to direct or cause the direction of the management
and policies of that person, whether through the ownership of voting securities
or by contract or otherwise.

     “Business Day” means any day other than a Saturday, Sunday or one on which
banks are authorized or required by law to close in New York, New York, San
Francisco, California, Honolulu, Hawaii or Paris, France.

     “Closing” shall have the meaning set forth in Section 3.4(b).

     “Closing Date” means the date on which a Closing takes place.

     “Dilution Event” means (i) an event causing the aggregate of the Tranche A
and Tranche B Minority Shares owned by BNP Paribas to represent less than 10% of
the voting power of the Bank’s outstanding securities entitled to vote in the
election of directors of the Bank or (ii) if, at the time of the Dilution Event,
BNP Paribas only owns the Tranche B Minority Shares, an event causing the
Tranche B Minority Shares owned by BNP Paribas to represent less than 5% of the
voting power of the Bank’s outstanding securities entitled to vote in the
election of directors of the Bank.

     “Distribution” means any dividend or other distribution paid by the Bank on
all or any part of the Common Stock, whether paid in cash or property or for
other consideration (with the amount of such dividend or distribution which is
paid in a form other than cash being determined for purposes of this Agreement
to be the fair value thereof as determined in good faith by the Board of
Directors of the Bank); provided, however that “Distribution” shall not include
a pro rata dividend or distribution of shares of the Common Stock or other pro
rata adjustment that is subject to Section 6.2, or any amount received as
consideration for the purchase, redemption, or other acquisition of shares of
Common Stock by the Bank.

     “Future Value” of any payment means the amount of such payment, together
with interest on such payment, from the date of payment to the date for which
such Future Value is being computed, at a rate equal to the Tranche A Interest
Rate or Tranche B Interest Rate, as applicable (as defined below), compounded
quarterly on March 31, June 30, September 30 and December 31 of each year and
calculated on the basis of a 365 day year and the number of days actually
elapsed following the date of payment.

     “Injunction” means any judgment, order, injunction, ruling or decree by a
court or other governmental authority of competent jurisdiction.

     “Lien” means any lien, pledge, mortgage, security interest, charge, escrow,
right of first refusal, encumbrance, or other claim of any kind or character.

     The following terms are defined in Exhibit A hereto and shall have the
respective meanings specified therein, such that the Tranche A Definitions are
applicable for purposes of the Tranche A Call Option and the Tranche B
Definitions are applicable for purposes of the Tranche B Call Option.

“Final Call Exercise Notice Date”
“Final Put Exercise Notice Date”


Execution Copy

3



--------------------------------------------------------------------------------



 



“Interest Rate”
“Minority Shares”
“Ordinary Call Exercise Closing Date”
“Ordinary Call Exercise Notice Periods”
“Original Purchase Price”
“Original Transaction Date”
“Stock Purchase Agreement”


     1.2 Headings. The headings and subheadings in this Agreement are included
for convenience and identification only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

ARTICLE II

DISTRIBUTIONS

     2.1 Distribution Policy. Each of BNP Paribas and BancWest, as the owner of
a portion of the Common Stock, shall be free to exercise the full extent of its
voting rights as it deems appropriate in its sole discretion under applicable
state law and the Bank’s bylaws and articles of incorporation. Separate from the
election of directors of the Bank and all other voting powers with respect to
the Common Stock, each of BNP Paribas and BancWest may request the Board of
Directors of the Bank to declare dividends and to cause the Bank to make
Distributions on the Common Stock out of available earnings. Notwithstanding the
foregoing, it is expressly understood and agreed by the parties hereto that the
declaration and payment by the Bank of dividends and other Distributions on the
Common Stock is within the sole discretion of the Bank’s Board of Directors, and
nothing in this Agreement shall give the parties any rights or claims against
the Bank or any member of the Board of Directors of the Bank regarding the
declaration or payment of dividends or other Distributions on the Common Stock
(or any determination not to declare and pay dividends or other Distributions).

     2.2 Limitations on Distributions. Notwithstanding anything to the contrary
stated in this Article II, neither BNP Paribas nor BancWest shall take any
action, or cause or request any member of the Board of Directors of the Bank to
take any action, that would result in the Bank declaring, making or paying a
Distribution to the extent such Distribution would violate Sections 640 et seq.
of the California Financial Code (or any successor provision), the Federal
Deposit Insurance Act, the rules, regulations, policies or other requirements of
the Federal Deposit Insurance Corporation, the Federal Reserve Board or the
California Department of Financial Institutions or any other applicable foreign,
federal, state or local laws, rules, regulations, policies or Injunctions or
would result in the Bank or any other banking subsidiary of BancWest no longer
being “well capitalized” under the rules, regulations and policies of the United
States federal banking authorities.

Execution Copy

4



--------------------------------------------------------------------------------



 



ARTICLE III

CALL OPTIONS

     For purposes of this Article, all computations, terms and conditions shall
be computed, measured, complied with and generally observed in the case of the
Tranche A Call Option, with reference to the Tranche A Definitions, and in the
case of the Tranche B Call Option, with reference to the Tranche B Definitions.

     3.1 Call Option. Upon the terms and subject to the conditions set forth in
this Agreement, BancWest shall have the unconditional right (the “Call Right”)
to purchase from BNP Paribas all or a portion of the Minority Shares on the
Closing Date (as defined below) at an aggregate price (the “Call Price”) for
such number of Minority Shares to be purchased equal to the product of (a) the
total of (i) Original Purchase Price plus (ii) the Interest Rate times the
Original Purchase Price accruing from the Original Transaction Date to the
Closing Date (compounded quarterly, on March 31, June 30, September 30 and
December 31 of each year and calculated on the basis of a 365 day year and the
number of days actually elapsed since the Original Transaction Date) minus
(iii) the aggregate amount of the Future Value as of the Closing Date of all
Distributions paid on the Minority Shares from the Original Transaction Date to
the Closing Date (provided, that any Distribution with a record date prior to
the Closing Date but not yet paid by the Closing Date shall be treated as if it
was paid on the Closing Date), plus (iv) $5,000,000, multiplied by (b) the
quotient of (i) the number of Minority Shares that BancWest is purchasing on
such Closing Date divided by (ii) the total number of Minority Shares subject to
the Agreement on the date hereof. To the extent BancWest exercises the Call
Right with respect to less than all of the Minority Shares, it may exercise the
Call Right on one or more future occasions in accordance with the terms of this
Agreement (except to the extent BNP Paribas previously has exercised its Put
Right (as defined below)). Appropriate adjustments to this formula using similar
terms and conditions shall be made by the parties if any of the Minority Shares
are redeemed while Minority Shares are still held by BNP Paribas.

     3.2 Failure to Exercise Call Right. In the event that (A) BancWest does not
exercise its Call Right with respect to all of the Minority Shares pursuant to
the delivery to BNP Paribas of one or more Call Exercise Notices (as defined
below) on or before Final Call Exercise Notice Date, or (B) an event described
in clauses (i), (ii), (iii) or (iv) of the definition of Acceleration Event
occurs and is continuing or the parties hereto reach an agreement described in
clause (v) of the definition of Acceleration Event and BancWest does not
exercise its Call Right with respect to all of the Minority Shares pursuant to
the delivery to BNP Paribas of a Call Exercise Notice on or before the 90th day
following such event or agreement, then commencing 30 days after the last day on
which BancWest could have exercised its Call Right, BNP Paribas shall have the
unconditional right (the “Put Right”) to require BancWest to purchase all of the
Minority Shares then owned by BNP Paribas at an aggregate price (the “Put
Price”) for such number of Minority Shares to be purchased equal to the product
of (a) the total of (i) Original Purchase Price plus (ii) the Interest Rate
times the Original Purchase Price accruing from the Original Transaction Date to
the Closing Date (compounded quarterly on March 31, June 30, September 30 and
December 31 of each year and calculated on the basis of a 365 day year and the
number of days actually elapsed since the Original Transaction Date) minus
(iii) the aggregate amount of the Future

Execution Copy

5



--------------------------------------------------------------------------------



 



Value as of the Closing Date of all Distributions paid on the Minority Shares
from the Original Transaction Date to the Closing Date (provided, that any
Distribution with a record date prior to the Closing Date but not yet paid by
the Closing Date shall be treated as if it was paid on the Closing Date), plus
(iv) $50,000,000, multiplied by (b) the quotient of (i) the number of Minority
Shares that BNP Paribas has required BancWest to purchase on such Closing Date
divided by (ii) the total number of Minority Shares subject to the Agreement on
the date hereof. Appropriate adjustments to this formula using similar terms and
conditions shall be made by the parties if any of the Minority Shares are
redeemed while Minority Shares are still held by BNP Paribas. BNP Paribas may
give notice to BancWest of its intention to exercise its Put Right (“Put
Exercise Notice”) beginning at the time such Put Right shall arise and at the
latest 30 days after such time (but in no event later than Final Put Exercise
Notice Date).

     3.3 Call Exercise Notice. BancWest may exercise its Call Right by giving a
notice (a “Call Exercise Notice”) to BNP Paribas of its intention to exercise
the Call Right in whole or, from time to time, in part:

          (a) at any time during the Ordinary Call Exercise Notice Periods;
and/or

          (b) on the occurrence of an event described in clause (i), (ii),
(iii) or (iv) of the definition of Acceleration Event that is continuing, or the
parties hereto reach an agreement described in clause (v) of the definition of
Acceleration Event, at any time from and after such event or agreement to and
including the 90th day following such event or agreement (but in no event later
than the Final Call Exercise Notice Date).

Each Call Exercise Notice shall specify the number of Minority Shares to be
purchased.

     3.4 Purchase, Closing.

          (a) In consideration of the sale of the Minority Shares pursuant to
Section 3.1 or 3.2, at the Closing, BancWest shall pay BNP Paribas the following
(such amount at such Closing, the “Purchase Price”): (A) the Call Price, in the
event BancWest shall have exercised its Call Right, or (B) the Put Price, in the
event BNP Paribas shall have exercised its Put Right.

          (b) Subject to satisfaction or waiver of the conditions precedent
contained in this Article III, the closing (the “Closing,”) with respect to a
particular purchase and sale of the Minority Shares pursuant to Section 3.1 or
3.2 shall take place at 10:00 a.m., San Francisco, California time at the
offices of the Bank at 180 Montgomery Street, San Francisco, California on the
following Closing Date: (i) if BancWest has delivered a Call Exercise Notice
pursuant to Section 3.3(a), the Ordinary Call Exercise Closing Date, or (ii) if
BancWest has delivered a Call Exercise Notice pursuant to Section 3.3(b) or BNP
Paribas has delivered a Put Exercise Notice, the tenth Business Day following
delivery of such Call Exercise Notice or Put Exercise Notice. BNP Paribas shall
designate an account or accounts to which BancWest shall wire the Call Price or
the Put Price, as the case may be, in accordance with Section 3.7 (including the
amount to be wired to each such account) within five Business Days of receipt of
the Call Exercise Notice or delivery of the Put Exercise Notice.

     3.5 Conditions to BancWest’s Purchase of the Minority Shares. The purchase
of any or all of the Minority Shares by BancWest pursuant to this Article III is
subject to the satisfaction of

Execution Copy

6



--------------------------------------------------------------------------------



 



the following conditions at or prior to the Closing of such purchase, unless
waived by BancWest in its sole discretion:

          (a) BNP Paribas shall have delivered to BancWest each of the documents
required to be delivered by it at or prior to such Closing pursuant to this
Article III; and

          (b) No Injunction shall have been issued and remain in effect
restraining or prohibiting the performance of this Agreement or the consummation
of any of the transactions contemplated herein, and the parties hereto shall
have received all necessary regulatory approvals and consents, if any, for the
consummation of the transactions contemplated herein, and any applicable waiting
periods shall have expired or been terminated.

     3.6 Conditions to BNP Paribas’ Sale of the Minority Shares. The sale of any
or all of the Minority Shares by BNP Paribas pursuant to this Article III is
subject to the satisfaction of the following conditions at or prior to the
Closing of such sale, unless waived by BNP Paribas in its sole discretion:

          (a) BancWest shall have delivered to BNP Paribas each of the documents
required to be delivered by it at or prior to such Closing pursuant to this
Article III;

          (b) BancWest shall have paid the Purchase Price in respect of the
Minority Shares to be transferred as provided herein to the account or accounts
designated by BNP Paribas; and

          (c) No Injunction shall have been issued by any court or governmental
body and remain in effect restraining or prohibiting the performance of this
Agreement or the consummation of any of the transactions contemplated herein,
and the parties hereto shall have received all necessary regulatory approvals
and consents, if any, for the consummation of the transactions contemplated
herein, and any applicable waiting periods shall have expired or been
terminated.

     3.7 Delivery and Payment. At each Closing:

          (a) BNP Paribas shall deliver to BancWest (i) certificates for the
appropriate number of Minority Shares duly endorsed in blank or accompanied by
appropriate stock powers, in either case signed exactly as the name of the
registered holder appears on the certificates, with the signatures on such
certificates or stock powers guaranteed by a financial institution that is a
participant in the Security Transfer Agents Medallion Program, the New York
Stock Exchange Medallion Signature Guarantee Program or the Stock Exchange
Medallion Program, and (ii) all certificates and other instruments or documents
contemplated under this Article III to be delivered by BNP Paribas and BancWest
at or prior to the Closing shall have been delivered. For the avoidance of
doubt, title to the Minority Shares shall not pass from BNP Paribas to BancWest
until the completion of the Closing.

          (b) BancWest shall pay the Purchase Price with respect to the Minority
Shares transferred on a particular Closing Date to BNP Paribas by wire transfer
of immediately available funds in United States dollars to the account or
accounts previously designated by BNP Paribas.

Execution Copy

7



--------------------------------------------------------------------------------



 



     3.8 Further Assurances. At and after each Closing, BNP Paribas will cause
its officers to execute and deliver, in the name and on behalf of BNP Paribas,
any deeds, bills of sale, assignments or assurances, letters of transmittal,
stock powers, guarantees or other documents reasonably requested by BancWest and
in such form as BNP Paribas shall reasonably agree (such agreement not to be
unreasonably withheld or delayed) in order to effect the delivery of the
Minority Shares to, and the vesting of title thereto in, BancWest.

     3.9 Specific Performance. Each of BancWest and BNP Paribas agrees that the
right and obligation of BancWest to purchase the Minority Shares, and the right
and obligation of BNP Paribas to transfer the Minority Shares to BancWest,
pursuant to this Article III shall (subject to applicable law) be subject to
specific performance, that the options described in Sections 3.1 and 3.2 may be
settled only by physical delivery of certificates representing the Minority
Shares and, for the avoidance of doubt, that BNP Paribas shall not be entitled
to satisfy its obligations, or exercise its rights, under this Agreement by
paying BancWest the excess of the value of the Minority Shares over the Purchase
Price. Both BancWest and BNP Paribas acknowledge and agree that damages shall
not be an adequate remedy for breach of BNP Paribas’ obligation to transfer the
Minority Shares to BancWest pursuant to Section 3.1 or BancWest’s obligation to
purchase the Minority Shares from BNP Paribas pursuant to Section 3.2.
Accordingly, except as provided in Section 6.9 hereof, during the term of this
agreement, BNP Paribas shall not transfer the Minority Shares without the prior
consent of BancWest.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     For purposes of this Article, where appropriate, representations and
warranties relating to the Tranche A Minority Shares and the Tranche A Call
Option shall be made with reference to the Tranche A Definitions, and
representations and warranties relating to the Tranche B Minority Shares and the
Tranche B Call Option shall be made with reference to the Tranche B Definitions.

     4.1 Representations and Warranties of BNP Paribas. BNP Paribas represents
and warrants to BancWest as follows:

          (a) BNP Paribas is a société anonyme duly organized and validly
existing under the laws of the Republic of France and has all requisite
corporate power and authority to enter into this Agreement and to be bound by
and carry out the transactions contemplated herein;

          (b) this Agreement has been duly authorized, executed and delivered by
BNP Paribas and constitutes the legal, valid and binding obligation of BNP
Paribas, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally from time
to time in effect and to general principles of equity);

          (c) neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated herein will: (i) conflict with,
result in any violation of, require any consent under, or constitute a default
(whether with notice or lapse of time or both) under, BNP Paribas’ constituent
documents or any mortgage, bond, indenture, agreement, instrument or

Execution Copy

8



--------------------------------------------------------------------------------



 



obligation to which BNP Paribas is a party or by which BNP Paribas or the
Minority Shares are bound or subject; (ii) violate any Injunction that is
binding on BNP Paribas; (iii) constitute a violation by BNP Paribas of any law,
rule or regulation of any jurisdiction; or (iv) result in any obligation on the
part of BancWest or any other person or entity to purchase any other securities
(other than the Minority Shares);

          (d) at each Closing, BNP Paribas shall own, hold of record and have
sole voting and dispositive power with respect to the Minority Shares to be
transferred and shall have good and marketable title to such shares, free and
clear of any Liens, except for the restrictions set forth in this Agreement; and

          (e) no consent, approval, waiver, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
person is required (other than those previously obtained) in connection with the
execution and delivery of this Agreement by BNP Paribas or the consummation by
BNP Paribas of the transactions contemplated herein.

     4.2 Representations and Warranties of BancWest. BancWest represents and
warrants to BNP Paribas as follows:

          (a) BancWest is a corporation duly organized and validly existing
under the laws of the State of Delaware and has all requisite corporate power
and authority to enter into this Agreement and to be bound by and carry out the
transactions contemplated herein;

          (b) this Agreement has been duly authorized, executed and delivered by
BancWest and constitutes the legal, valid and binding obligation of BancWest,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws affecting creditors’ rights generally from time to time in
effect and to general principles of equity);

          (c) neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated herein will: (i) conflict with,
result in any violation of, require any consent under, or constitute a default
(whether with notice or lapse of time or both) under, BancWest’s certificate of
incorporation or bylaws or any mortgage, bond, indenture, agreement, instrument
or obligation to which BancWest is a party or by which BancWest or the Minority
Shares are bound or subject; (ii) violate any Injunction, that is binding on
BancWest; or (iii) constitute a violation by BancWest of any law, rule or
regulation of any jurisdiction; and

          (d) no consent, approval, waiver, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
person is required (other than those previously obtained) in connection with the
execution and delivery of this Agreement by BancWest or the consummation by
BancWest of the transactions contemplated herein.

Execution Copy

9



--------------------------------------------------------------------------------



 



ARTICLE V

CONDITIONS PRECEDENT

     For purposes of this Article, the satisfaction of the conditions precedent
shall be determined in the case of the Tranche A Call Option, with reference to
the Tranche A Definitions, and in the case of the Tranche B Call Option, with
reference to the Tranche B Definitions.

     5.1 Conditions to the Parties’ Obligations Under this Agreement. The
respective rights and obligations of each of the parties under this Agreement
and the other transactions contemplated hereby shall be subject to the execution
of the Stock Purchase Agreement between the parties and the closing of the
transactions contemplated thereunder, including the sale of the Minority Shares
by BancWest to BNP Paribas and the purchase of the Minority Shares from BancWest
by BNP Paribas.

ARTICLE VI

MISCELLANEOUS

     For purposes of this Article, where appropriate, covenants and agreements
relating to the Tranche A Minority Shares and the Tranche A Call Option shall be
made with reference to the Tranche A Definitions, and covenants and agreements
relating to the Tranche B Minority Shares and the Tranche B Call Option shall be
made with reference to the Tranche B Definitions.

     6.1 Entire Agreement. This Agreement and the Stock Purchase Agreement set
forth the entire agreement between the parties hereto with respect to the
transactions contemplated herein and supersede all prior agreements or
understandings among the parties with respect to the subject hereof.
Specifically, the parties agree that this Agreement shall serve as a complete
amendment and restatement of and replacement for the Original Stockholders’
Agreement.

     6.2 Adjustment; Antidilution. In the event that the outstanding number of
shares of Common Stock changes or shares of a different class are issued by the
Bank, as a result of a stock split, reverse stock split, stock dividend,
subdivision, reclassification, combination, exchange, recapitalization, merger
or other similar transaction during the term of this Agreement, the term “Common
Stock,” shall refer to all of the shares of Common Stock, or to the other
applicable securities, as appropriate, and the amount of cash received or
receivable as a result of the ownership of such Common Stock, or other
applicable securities, as the case may be, at any time after the date hereof,
and any other number, amount or price that is based upon the number of shares of
such Common Stock, or other applicable securities, as of the date hereof shall
be appropriately adjusted.

     6.3 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and sufficient if delivered personally or sent by
telecopy (with confirmation of receipt), by overnight delivery or courier
service, or by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:

10



--------------------------------------------------------------------------------



 



     
 
  If to BNP Paribas:
 
   

  BNP Paribas

  3 rue d’Antin

  75009 Paris, FRANCE

  Telecopy: + 33 1 40 14 93 96

  Attention: M. Philippe Bordenave
 
   

  If to BancWest:
 
   

  BancWest Corporation

  180 Montgomery Street, 25th Floor

  San Francisco, CA 94104

  Telecopy: (415) 834-9432

  Attention: General Counsel and Secretary

or to such other address or telecopy number as the party to whom notice is to be
given may have furnished to the other party in writing in accordance herewith.

     6.4 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one agreement.

     6.5 Survival. Unless otherwise expressly provided herein, all
representations and warranties, agreements and covenants contained in this
Agreement, or in any document delivered pursuant to this Agreement or in
connection with this Agreement, shall survive the Closings and shall remain in
full force and effect.

     6.6 Expenses. Each of the parties hereto shall bear its own costs and
expenses in connection with the negotiation, execution and delivery of this
Agreement and the consummation of the transactions contemplated herein. BancWest
shall pay any and all stamp and other documentary taxes payable or deemed to be
payable in connection with the transfer of the Minority Shares and agrees to
hold BNP Paribas harmless from and against all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes.

     6.7 Benefits of Agreement and Successors. All of the terms and provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement is for the
sole benefit of the parties and not for the benefit of any third party;
provided, however, that the provisions of the last sentence of Section 2.1 and
the provisions of Section 2.2 hereof shall inure to the benefit of and be
enforceable by the Bank and the members of the Board of Directors of the Bank.

     6.8 Amendments and Waivers. No modification, amendment, or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by the
parties hereto; provided, however, that the parties may at any time renegotiate
the terms of this Agreement. Any such renegotiation,

Execution Copy

11



--------------------------------------------------------------------------------



 



modification, amendment, waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

     6.9 Assignment; Transfer of Shares. Except as set forth in this
Section 6.9, this Agreement and the rights and obligations hereunder shall not
be assignable or transferable by any party hereto without the prior written
consent of the other party. BancWest may transfer its rights under Article III
to any party, whether or not a direct or indirect subsidiary of BNP Paribas, or
otherwise related to BancWest, so long as BancWest provides prior written notice
of such transfers to BNP Paribas. No such transfer shall relieve BancWest of its
obligations under this Agreement. BNP Paribas may transfer all or any of the
Minority Shares to any of its Affiliates so long as BNP Paribas provides prior
written notice of such transfers to BancWest and each such transferee agrees, in
a writing addressed and delivered to BancWest prior to such transfer, to comply
with the terms and conditions of this Agreement with respect to the shares
transferred to it. No such transfer shall relieve BNP Paribas of its obligations
under this Agreement.

     6.10 Enforceability. It is the desire and intent of the parties hereto that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in the jurisdiction in
which enforcement is sought. Accordingly, if any provision of this Agreement
shall be adjudicated to be invalid or unenforceable, such provision shall be
deemed amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made.

     6.11 Governing Law. The Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely in such state.

     6.12 Consent to Jurisdiction, Waiver of Jury Trial. Each of the parties
hereto hereby irrevocably and unconditionally consents to the jurisdiction of
any federal or state court of New York sitting in New York City and irrevocably
agrees that all actions or proceedings arising out of or relating to this
Agreement or the transactions contemplated herein shall be litigated exclusively
in such courts. Each of BancWest and BNP Paribas agrees not to commence any
legal proceeding related hereto except in such court. Each of BancWest and BNP
Paribas irrevocably waives any objection which it may now or hereafter have to
the laying of the venue of any such proceeding in any such court and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceedings bought in any such
court has been brought in an inconvenient forum. Each of BancWest and BNP
Paribas irrevocably waives any right it may have to a trial by jury in any such
action, suit or proceeding.

     6.13 Legal Holidays. In the event that any event, action or occurrence set
forth herein would otherwise be on a date that is not a Business Day, then the
date of such event, action or occurrence for purposes of this Agreement shall be
the next succeeding Business Day.

* * *

Execution Copy

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be duly executed and delivered as of the date first set forth above.

            BNP PARIBAS S.A.
      By:   /s/ Javier Gonzalez         Name:   Javier Gonzalez        Title:  
Gestion Financiere     

                  By:   /s/ Francois Demon         Name:   Francois Demon       
Title:   Head of Financial Management     

            BANCWEST CORPORATION
      By:   /s/ Douglas C. Grigsby         Name:   Douglas C. Grigsby       
Title:   Executive Vice President, Chief Financial Officer and Treasurer     

Execution Copy

13



--------------------------------------------------------------------------------



 



EXHIBIT A

DEFINITIONS FOR INDIVIDUAL TRANCHES

                      DEFINITIONS     TRANCHE A     TRANCHE B    
“Final Call Exercise Notice Date”
    December 22, 2011     May 28, 2014    
“Final Put Exercise Notice Date”
    February 22, 2012     July 28, 2014    
“Interest Rate”
    4.39% per annum     4.95% per annum    
“Minority Shares”
    485,413 Shares of Common Stock of Bank of the West     254,132 Shares of
Common Stock of Bank of the West    
“Ordinary Call Exercise Closing Date”
    Sixteen (16) calendar days following the last day of the Ordinary Call
Exercise Notice Period during which BancWest delivered the Call Exercise Notice.
    Sixteen (16) calendar days following the last day of the Ordinary Call
Exercise Notice Period during which BancWest delivered the Call Exercise Notice.
   
“Ordinary Call Exercise Notice Periods”
    Any time from and including November 23 to and including December 22 of each
year from and including 2004 to and including 2011.     Any time from and
including April 29 to and including May 28 of each year from and including 2007
to and including 2014.    
“Original Purchase Price”
    $800 Million which is the fair value of the Minority Shares     $590 Million
which is the fair value of the Minority Shares    
“Original Transaction Date”
    November 22, 2002     April 28, 2005    
“Stock Purchase Agreement”
    That Stock Purchase Agreement between BNP Paribas and BancWest dated as of
November 20, 2002     That Stock Purchase Agreement between BNP Paribas and
BancWest dated as of April 28, 2005    

Execution Copy

14